Exhibit 10.19

 

Fourth Amendment

 

This Fourth Amendment is to the License Agreement dated November 29,1992 by and
between the MASSACHUSETTS INSTITUTE OF TECHNOLOGY (“M.I.T.”), the WHITEHEAD
INSTITUTE FOR BIOMEDICAL RESEARCH (“Whitehead”) and STRESSGEN BIOTECHNOLOGIES
CORPORATION (“LICENSEE”).

 

The Parties now further agree as follows:

 

1.               In ARTICLE 1 – DEFINITIONS, strike Section 1.2(b) in its
entirety and substitute the following:

 

1.2(b) United States and foreign patents issued from the applications listed in
Appendix A and from divisionals, continuations, renewals, extensions, term
restorations and re-examinations of these applications;

 

2.               In ARTICLE I – DEFINITIONS strike Section 1.7 in its entirety
and substitute the following:

 

1.7 “Field of Use” shall mean all uses.

 

3.    In ARTICLE I – DEFINITIONS add the following:

 

1.8 “Sublicensing Revenue” shall mean any payments that LICENSEE receives from a
sublicensee in consideration for the sublicense of the rights granted LICENSEE
under Section 2.1 of this Agreement including without limitation license fees,
milestone payments, license maintenance fees and other payments, but
specifically excluding: (i) payments made in consideration for the issuance of
equity or debt securities of LICENSEE at fair market value, (ii) payments
specifically committed to the research, development and clinical trials (both
pre-and post-market) of Licensed Products or Licensed Processes, (iii) payments
for equipment and the cost of production of Licensed Products or Licensed
Services, and  (iv) running royalties received by LICENSEE from the sublicensee.
This definition of Sublicensing Revenue is not intended to include other
payments, not specifically outlined above, which are not conventionally
understood to be “sublicensing revenue” from the sublicensing of patent rights.

 

4.               In ARTICLE II – GRANT strike Section 2.1 in its entirety and
substitute the following:

 

2.1   M.I.T. and Whitehead hereby grant to LICENSEE the right and license to
make, have made, use, lease, sell, research, develop, import, offer for sale and
otherwise distribute the Licensed Products, and to practice the Licensed
Processes in the Territory for the Field of Use until the expiration or
abandonment of all issued patents and filed patent applications within the
Patent Rights, unless this Agreement is earlier terminated in accordance with
the provisions of this Agreement.

 

--------------------------------------------------------------------------------


 

5.               In ARTICLE II – GRANT strike Section 2.3 in its entirety and
substitute the following:

 

2.3 In order to establish a period of exclusivity for LICENSEE, M.I.T. and
Whitehead hereby agree that they shall not grant any other license to make, have
made, use, lease and sell Licensed Products or to utilize Licensed Processes in
the Territory for the Field of Use prior to the termination of this Agreement
pursuant to Article XIII.

 

6.               In ARTICLE III–DUE DILIGENCE strike Section 3.3 in its
entirety.

 

7.               In ARTICLE IV – ROYALTIES strike Section 4.1(d) in its entirety
and substitute the following:

 

4.1(d) Ten Percent (10%) of Sublicensing Revenue.

 

The effective date of the Fourth Amendment is the latest date of execution by
the parties:

 

Agreed to for:

 

MASSACHUSETTS INSTITUTE OF
TECHNOLOGY

 

 

 

By

/s/ Lita Nelsen

 

 

Name

LITA L. NELSEN

 

 

Title

DIRECTOR TECHNOLOGY LICENSING OFFICE

 

 

Date

April  3, 2002

 

 

 

 

WHITEHEAD INSTITUTE FOR
BIOMEDICAL RESEARCH

 

 

 

By

/s/ John Pratt

 

 

Name

John Pratt

 

 

Title

Vice President

 

 

Date

April 5, 2002

 

 

 

 

STRESSGEN BIOTECHNOLOGIES CORPORATION

 

 

 

By

/s/ Daniel L. Korpolinski

 

 

Name

Daniel L. Korpolinski

 

 

Title

President & Chief Executive Officer

 

 

Date

April 15, 2002

 

 

 

--------------------------------------------------------------------------------